Citation Nr: 0514671	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Whether new and material evidence to reopen the claim of 
service connection for a left shoulder disorder has been 
received.  

2.  Entitlement to service connection for a left shoulder 
disorder.  




REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to September 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO.  

The Board previously denied service connection for a left 
shoulder disorder by an October 1999 decision.  

Presently, the RO decided the claim on the merits and failed 
to apply the new and material standard.  A previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  

Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2005.  



FINDINGS OF FACT

1.  The evidence brought to VA's attention since the October 
1999 denial of service connection is neither cumulative nor 
redundant of the evidence of record and does provide 
sufficient information regarding the etiology of the claimed 
left shoulder disorder  

2.  The currently demonstrated left shoulder calcific 
tendonitis and degenerative changes are shown as likely as 
not to be due to the injury in connection with a parachute 
jump during service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a left shoulder disorder has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
left shoulder disability manifested by calcific tendonitis 
and degenerative changes is due to an injury that was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing VCAA have been enacted.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  

It is specifically noted that nothing in VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  

The Board has carefully considered the provisions of VCAA and 
the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issues has proceeded in 
accordance with the provisions of the law and regulations.  

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by VCAA).  The statutory 
notice requirement is applicable in cases in which new and 
material evidence must be submitted in order to reopen a 
previously denied claim.  Id.  

The Board observes that the veteran was notified by the April 
2003 statement of the case of the pertinent law and 
regulations and of the particular deficiencies in the 
evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
February 2002 and November 2002, which specifically notified 
the veteran of the passage of VCAA and that this claim would 
be readjudicated under the new provisions.  

Those letters specifically identified the evidence necessary 
to substantiate the claim, and notified the veteran of 
information he should provide so that the RO could assist him 
in obtaining additional evidence.  

The letters also specifically identified the evidence that 
was needed from the veteran and informed him that the RO 
would assist him in obtaining it.  

The veteran was also informed by means of the April 2003 
statement of the case as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  That document explained that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that the foregoing documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary, that was necessary to reopen and 
substantiate the claim, and it properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion the Secretary would attempt 
to obtain on behalf of the veteran.  

As alluded to above, under VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

In light of the favorable action taken hereinbelow, the Board 
concludes that the provisions of VCAA have been complied with 
to the extent required under the circumstances presented in 
this case.  


Factual Background 

Prior to the Board's October 1999 decision denying service 
connection for a left shoulder disability, the record 
contained the veteran's service medical records, a January 
1987 VA medical examination report, which did not reflect 
complaints of left shoulder symptoms or indicate a diagnosis 
pertinent to the left shoulder, treatment reports from the VA 
Medical Center (MC) dated from January 1993 to July 1997 and 
other treatment records from another VAMC dated from November 
1985 to July 1990.  

The record also contained a June 1999 medical opinion 
reflecting that the veteran suffered dislocation of the left 
shoulder in service and a diagnosis of possible left rotator 
cuff tendonitis and an opinion that any current left shoulder 
disability was unrelated to service as dislocation of a 
shoulder was not usually a complicated problem and tear of 
the rotator cuff and neurovascular injuries were very rare.  

Furthermore, the physician noted that, in patients aged 
between 20 and 30 years, there was a 60 to 80 percent chance 
of developing a recurrent dislocation.  A review of the 
medical evidence, however, did not reflect a recurrence of 
left shoulder dislocation in the veteran.  The physician 
concluded, therefore, that there was no permanent physical 
impairment of the left shoulder either from the initial 
injury or from ensuing treatment.  

In December 2001, the veteran applied to reopen his claim of 
service connection for a left shoulder disorder.  

The evidence associated with the claims file since the 
decision in October 1999 includes written statements from the 
veteran insisting that a current left shoulder disability is 
related to service, further copies of the June 1999 medical 
opinion, duplicate copies of VAMC medical records dated 
between 1985 to 1990, additional treatment reports from the 
Durham VAMC dated from 1990 to November 2002, and the 
testimony offered by the veteran at a February 2005 hearing.  

The Board notes that a November 1985 X-ray study of the left 
shoulder revealed no evidence of fracture, dislocation, bony 
destruction or degenerative changes.  No soft tissue 
calcification was seen.  

A June 2001 X-ray study of the left shoulder revealed mild 
nonspecific degenerative changes.  

At his February 2005 hearing, the veteran testified that he 
injured his left shoulder in service during a parachute jump.  
He indicated that, at the time, a physician told him that the 
left shoulder would not present a problem until later in 
life.  He further stated that his left shoulder injury 
occurred when he was 24 years old and that he did not begin 
to experience left shoulder trouble until he was between 38 
and 40 years old.  

The veteran reported using analgesics to ease the pain but 
having to stop due to stomach upset caused by the analgesics.  
According to the veteran, he could not lift anything weighing 
over 20 pounds and felt tingling and numbness in the left 
arm.  

The veteran also testified that he had made many parachute 
jumps in service and that the falls after jumps put pressure 
on the body.  Finally, the veteran asserted that left 
shoulder dislocation in service caused ligament tears in the 
left shoulder.  


Discussion

By October 1999 decision, the Board denied the veteran's 
claim of service connection for a left shoulder disability.  
As a general rule, Board decisions are final.  38 U.S.C.A. 
§§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

As is the case here, for claims received after August 29, 
2001, the term "new and material" means existing evidence 
not previously submitted to agency decision makers and that 
evidence by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge v. West, 155 F.3d 1056, 1363 (Fed. Cir. 1998).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The Board observes that the evidence submitted since its 
October 1999 decision includes VA treatment records and 
February 2005 hearing testimony.  The record also includes 
written statements from the veteran regarding his left 
shoulder disability and his insistence on its relationship to 
service.  

Also since October 1999, the veteran resubmitted VA treatment 
records that were already associated with the claims file 
before the Board rendered its October 1999 decision.  Copies 
of the June 1999 medical opinion were also resubmitted.  

Other than the duplicative medical records, this evidence is 
new because it became associated with the record only after 
the Board issued its October 1999 decision.  

The new evidence is material because it does contribute to a 
more complete picture of the origin of the veteran's claimed 
disability.  See Hodge, 155 F.3d at 1363.  See also 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The X-ray evidence now reflects mild nonspecific degenerative 
changes in the left shoulder area.  The veteran's assertions 
as to the etiology of a left shoulder disability do not 
represent competent evidence upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

However, the recent testimony does provide additional insight 
in the nature of the injury suffered in service and the 
severity of his symptoms thereafter, and, therefore, can be 
considered to be new and material.  See38 C.F.R. § 3.156; 
Hodge, supra.  

As the evidence received since the Board's October 1999 
decision is new and material, the claim of service connection 
for a left shoulder disability is reopened.  

Based on its review of the record in its entirety, the Board 
finds the evidence to be in relative equipoise in showing 
that the veteran has current left shoulder disability 
manifested by impingement syndrome and degenerative changes 
that as likely as not is due to the dislocation-type injury 
suffered during a parachute jump during service.  

The treatment records now show impingement syndrome and 
degenerative changes of the left shoulder.  Given the 
credible reports of the injury in service and recent hearing 
testimony, a basis has been presented for relating the 
current disability to service.  By extending the benefit of 
the doubt to the veteran, service connection for a left 
shoulder disability manifested by impingement syndrome and 
degenerative changes is warranted.  



ORDER

New and material evidence has been received to reopen the 
claim of service connection for a left shoulder disorder.  

Service connection for a left shoulder disability manifested 
by impingement syndrome and degenerative changes is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


